Case: 18-12046   Date Filed: 01/07/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-12046
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 1:18-cv-01171-ODE



AL-RUFUS ANDERSON,

                                                            Plaintiff - Appellant,

                                    versus

EMORY TRANSPLANT CLINIC,
DAVITA DIALYSIS,
MARK KEIFER,
Social Worker at DaVita Dialysis,
DAVITA NURSES,
Treatment Nurses,

                                                        Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (January 7, 2019)
               Case: 18-12046     Date Filed: 01/07/2019    Page: 2 of 4


Before MARTIN, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:

      Al-Rufus Anderson appeals the sua sponte dismissal of his pro se complaint

for frivolity, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). He argues his complaint

alleged personal injury and deficient medical care by the appellees. After review,

we affirm.

      We review questions regarding subject matter jurisdiction de novo. See

Stovall v. City of Cocoa, 117 F.3d 1238, 1240 (11th Cir. 1997). “[I]t is well settled

that a federal court is obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Bochese v. Town of Ponce Inlet, 405 F.3d
964, 975 (11th Cir. 2005) (quotations omitted). When a plaintiff brings suit in

federal court, he must affirmatively allege facts that, taken as true, show the

existence of federal subject matter jurisdiction. Travaglio v. Am. Express Co., 735
F.3d 1266, 1268 (11th Cir. 2013). “The burden for establishing federal subject

matter jurisdiction rests with the party bringing the claim.” Sweet Pea Marine,

Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005).

      Federal courts are courts of limited jurisdiction, and only possess the power

authorized by Congress or the Constitution. Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994). Congress has granted federal courts jurisdiction

over diversity cases and those raising a federal question. Taylor v. Appleton, 30


                                           2
                 Case: 18-12046        Date Filed: 01/07/2019        Page: 3 of 4
F.3d 1365, 1367 (11th Cir. 1994). Diversity jurisdiction is the power to decide

cases between citizens of different states where the amount in controversy exceeds

$75,000. 28 U.S.C. § 1332. Federal question jurisdiction refers to “civil actions

arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

§ 1331.

       The district court did not abuse its discretion in dismissing Anderson’s

complaint as it lacked jurisdiction over his complaint. Briefly summarized,

Anderson’s complaint alleged (1) that he was on a list to receive a kidney

transplant through the Emory Transplant Clinic (Emory), (2) that he was removed

from that list because an employee from DaVita Dialysis (DaVita) failed to deliver

a fax from Emory containing information concerning his placement on the

transplant list, and (3) that he saw “too many acts of mistreatment” by nurses while

undergoing dialysis at DaVita. Nevertheless, because he did not allege that his

claim arose under the Constitution, laws, or treaties of the United States, and

because he did not assert diversity of citizenship or the existence of any amount of

money in controversy, the district court lacked subject-matter jurisdiction over his

complaint and did not abuse its discretion by dismissing it. Accordingly, we

affirm. 1


       1
         Because Anderson does not argue on appeal the district court should have allowed him
to amend his original complaint, we do not consider the issue. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (stating it is well-settled that a legal claim or
                                                  3
                Case: 18-12046       Date Filed: 01/07/2019      Page: 4 of 4


       AFFIRMED.




argument that has not been briefed on appeal is “deemed abandoned and its merits will not be
addressed”).
                                               4